MEMORANDUM **
Ana Bertha Acosta Hernandez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ *702(“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We deny the petition for review.
We reject Hernandez’s contention that the IJ violated due process by refusing to consider a report detailing the cost of treating asthma in Mexico because Hernandez failed to demonstrate that additional evidence would have affected the outcome of the proceedings. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted) (requiring prejudice to prevail on a due process challenge).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.